Citation Nr: 9915205	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for stomach ulcer.

3.  Entitlement to service connection for beriberi.

4.  Entitlement to service connection for hernia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The veteran had recognized guerilla service from February 
1943 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 Department of Veterans Affairs 
(VA) Manila, Philippines, Regional Office ( the RO) rating 
decision which denied claims of entitlement to service 
connection for malaria, stomach ulcer, beriberi and hernia.  

A review of the record reveals that the veteran raised the 
issue of entitlement to service connection for arthritis in 
hearing testimony presented at the RO in June 1998.  Further, 
in correspondence dated in December 1998 the veteran raised 
the issue of entitlement to "Disability Indemnity 
Compensation".  Neither claim [if, indeed, the request for 
"Disability Indemnity Cpmpensation" may be considered to be 
a claim] has been adjudicated by the RO to this point and 
both are referred to the RO for appropriate action.


FINDING OF FACT

The veteran failed to submit a substantive appeal which 
specifically identified the issues on appeal and presented 
adequate allegations of error of fact or law with regard to 
the October 1997 RO denial of the claims of entitlement to 
service connection for malaria, stomach ulcer, beriberi and 
hernia.


CONCLUSION OF LAW

The veteran has failed to perfect an appeal as to the claims 
of entitlement to service connection for malaria, stomach 
ulcer, beriberi and hernia, and therefore the issues are not 
properly before the Board for appellate review and must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.202, 20.203 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.

Factual Background

The veteran filed his original claim of entitlement to 
service connection for malaria and stomach ulcer in May 1997.  
In July 1997, the RO received a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
completed by the veteran in which he indicated that in 
addition to malaria and stomach ulcer, he had been treated 
for hernia and beriberi.  In accordance with the information 
provided, the RO determined that the veteran had also filed 
claims of entitlement to service connection for hernia and 
beriberi.  

By rating action of October 1997, the RO denied the claims of 
entitlement to service connection for malaria, beriberi, 
stomach ulcer and hernia.  The veteran filed a timely Notice 
of Disagreement in November 1997.  A Statement of the Case 
was issued in January 1998.  The veteran filed a VA Form 9, 
substantive appeal in January 1998 on which the only 
information provided by the veteran read, "NOTE: I HAVE BEEN 
NATURALIZED AS A US CITIZEN, IN MANILA."  The veteran also 
checked the boxes requesting a RO and a Board hearing.  In 
correspondence received in February 1998 and June 1998, the 
veteran clarified his request for a hearing, opting for a 
hearing at the Manila Regional Office as opposed to 
presenting hearing testimony before a member of the Board.

At the June 1998 RO hearing, the veteran indicated that he 
have not have any additional evidence to submit in support of 
his claims.  Although a history of treatment for hernia was 
mentioned, the veteran did not otherwise identify the issues 
being appealed, nor allege any error of fact or law.  The 
veteran did raise the issue of entitlement to service 
connection for arthritis during the course of the hearing.

In July 1998, the veteran submitted a private medical 
statement.  In a Supplemental Statement of the Case issued in 
November 1998, a RO hearing officer denied the claims of 
entitlement to service connection for malaria, beriberi, 
stomach ulcer and hernia, reasoning that the claims were not 
well grounded.

In correspondence dated in March 1999, the Board notified the 
veteran of the Board's consideration of the insufficiency of 
his substantive appeal, and the pertinent regulations. The 
Board also informed the veteran of the opportunity to present 
written argument or to request a hearing to present evidence 
on the question of the adequacy of the appeal.  Per the 
applicable regulations, notification of the 60-day period for 
response to the Board's letter was included.  See 38 C.F.R. 
§ 20.203.  In response to the Board's March 1999 
correspondence, the veteran submitted a statement dated in 
March 1999, reiterating that he was an American citizen and 
that thereby he should have entitlement to VA benefits.

Applicable Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (1998).

Analysis

The Board must review all issues which are reasonably raised 
from a liberal reading of an appellant's statements.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991). However, in this 
case, the Board can find no statement from the veteran which, 
even based on a "liberal" reading, can be considered an 
allegation of error of fact or law in a substantive appeal.  
See 38 C.F.R. § 20.202.

The Board has carefully examined the record in this case, in 
particular with regard to the veteran's contentions 
pertaining to his service connection claims.  Having done so, 
the Board notes that the veteran has not set out a specific 
allegation or allegations of error of fact or law relative to 
any of the claims presented.  

The Board notes that the veteran has repeatedly presented 
evidence and argument to the effect that he is a currently a 
United States citizen and that as such he should be entitled 
to VA benefits.  The Board takes no issue as to the matter of 
the veteran's citizenship.  However, the veteran's 
citizenship is immaterial.  The Court of Appeals for Veterans 
Claims has held that the determinative factor for entitlement 
to VA benefits (specifically, in that case, non-service 
connected pension benefits) is not citizenship, but the type 
of service performed.  Fazon v. Brown, 9 Vet. App. 319, 321 
(1996).  The nature of the veteran's service, and his basic 
eligibility to receive VA benefits, is not in dispute here.

In this case, the determinative factor is whether the veteran 
complied with the procedural requirements pertaining to the 
appeal of issues to the Board.  Because the veteran has not 
alleged specific factual or legal error in the RO's 
determination relative to his service connection claims, the 
Board finds it has no jurisdiction over the claims presented 
herein, and therefore the claims are dismissed.  See 
38 U.S.C.A. § 7108; see also Roy v. Brown, 5 Vet. App. 554 
(1993); Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is 
a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal).  Therefore, the Board, pursuant to the authority 
granted in 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. § 20.202, 
dismisses the veteran's claims of entitlement to service 
connection for malaria, stomach ulcer, beriberi and hernia 
for failure to present adequate allegations of error of fact 
or law in a substantive appeal.

The Board wishes to emphasize that the law and regulations 
requiring the Board to dismiss the veteran's appeal for lack 
of jurisdiction is intended to protect the rights of 
claimants such as the veteran in the administrative appeals 
process. The veteran remains in a position to press his claim 
again without prejudice if he so desires.


ORDER

The claim of entitlement to service connection for malaria is 
dismissed.

The claim of entitlement to service connection for stomach 
ulcer is dismissed.

The claim of entitlement to service connection for beriberi 
is dismissed.

The claim of entitlement to service connection for hernia is 
dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


